

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.58

 
 
FAR EAST ENERGY CORPORATION
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Far East Energy Corporation (the "Company"), a Nevada corporation, hereby grants
to Lucian L. Morrison (the "Option Holder"), the option to purchase shares of
the common stock, $0.001 par value per share, of the Company ("Shares"), upon
the terms set forth in this stock option agreement (this "Agreement"):
 
WHEREAS, the Option Holder has been granted the following award in connection
with his or her retention to provide services to the Company;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.
 
1.    Grant.  The Option Holder is hereby granted an option (the "Option") to
purchase 188,000 Shares (the "Option Shares").  The Option is granted as of
January 9, 2008 (the "Date of Grant").  This Option shall not be treated as an
"incentive stock option" as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the "Code").
 
2.    Status of Option Shares.  The Option Shares shall upon issue rank equally
in all respects with the other Shares.
 
3.    Option Price.  The purchase price for the Option Shares shall be, except
as herein provided, $0.94 per Option Share, hereinafter sometimes referred to as
the "Option Price," payable immediately in full upon the exercise of the Option.
 
4.    Term of Option.  The Option may be exercised only during the period (the
"Option Period") set forth in Section 6 below and shall remain exercisable until
the tenth anniversary of the Date of Grant.  Thereafter, the Option Holder shall
cease to have any rights in respect thereof.
 
5.    Exercisability.  Subject to the Option Holder's continued service with the
Company and the terms and conditions of this Agreement, the Option will vest and
become exercisable with respect to 25% of the Option Shares on the Date of Grant
and with respect to an additional 25% of the Option Shares on each of the first,
second and third anniversaries of the Date of Grant, so that the Option will be
100% vested and exercisable after the third anniversary of the Date of Grant, as
set forth in the following schedule:


Timeframe from Date of Grant
(Vesting Date)
 
 
Vesting
 
 
Cumulative Vesting
January 9, 2008 (Date of Grant)
 
25%
 
25%
January 9, 2009 (1 year)
 
25%
 
50%
January 9, 2010 (2 years)
 
25%
 
75%
January 9, 2011 (3 years)
 
25%
 
100%



 
6.    Exercise of Option.  The Option may be exercised for all, or from time to
time any part, of the Option Shares for which it is then exercisable.  The
exercise date shall be the date the Company receives a written notice of
exercise signed by the Option Holder, specifying the whole number of Option
Shares in respect of which the Option is being exercised, accompanied by (a)
full payment for the Option Shares with respect to which the Option is
exercised, in a manner acceptable to the Company (which, at the discretion of
the Company, shall include a broker assisted exercise arrangement), of the
Option Price for the Option Shares for which the Option is being exercised and
(b) payment by the Option Holder of all payroll, withholding or income taxes
incurred in connection with the Option exercise (or arrangements for the
collection or payment of such tax satisfactory to the Compensation Committee of
the Board of Directors of the Company (or if there is no such committee, then
the Board of Directors of the Company) (the "Committee") are made).  The
purchase price for the Shares as to which the Option is exercised shall be paid
to the Company in full at the time of exercise at the election of the Option
Holder (i) in cash, (ii) in Shares having a Fair Market Value (as defined below)
equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that, such Shares have been held by the Option Holder for no less than six
months, (iii) partly in cash and partly in such Shares, or (iv) through the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Option Price for the Shares being
purchased.  Anything to the contrary herein notwithstanding, the Company shall
not be obligated to issue any Option Shares hereunder if the issuance of the
Option Shares would violate the provision of any applicable law, in which event
the Company shall, as soon as practicable, take whatever action it reasonably
can so that the Option Shares may be issued without resulting in such violations
of law.
 
 
For purposes of this Agreement, "Fair Market Value" shall mean, on a given date,
the arithmetic mean of the high and low prices of the Shares as reported on such
date on the Composite Tape of the principal national securities exchange on
which such Shares are listed or admitted to trading, or, if no Composite Tape
exists for such national securities exchange on such date, then on the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if the Shares are not listed or admitted on a national securities
exchange, the arithmetic mean of the per Share closing bid price and per Share
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted), or, if there is no market on which the Shares are
regularly quoted, the Fair Market Value shall be the value established by the
Committee in good faith. If no sale of Shares shall have been reported on such
Composite Tape or such national securities exchange on such date or quoted on
the National Association of Securities Dealers Automated Quotation System on
such date, then the immediately preceding date on which sales of the Shares have
been so reported or quoted shall be used.
 
7.    Exercisability Upon Termination of Service by Death or Disability.  Upon a
Termination of Service (as defined below) by reason of death or Disability (as
defined below), the Option may be exercised within 180 days following the date
of death or Termination of Service due to Disability (subject to any earlier
termination of the Option as provided herein), by the Option Holder in the case
of Disability, or in the case of death, by the Option Holder's estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but in any case only to the extent the Option Holder was entitled to exercise
the Option on the date of his or her Termination of Service by death or
Disability.  To the extent that the Option Holder was not entitled to exercise
the Option at the date of his or her Termination of Service by death or
Disability, or if he or she does not exercise the Option (which he or she was
entitled to exercise) within the time specified herein, the Option shall
terminate.  Notwithstanding anything to the contrary herein, the Committee may
at any time and from time to time prior to the termination of the Option, with
the consent of the Option Holder, extend the period of time during which the
Option Holder may exercise his or her Option following the date of Termination
of Service due to death or Disability; provided, however, that the maximum
period of time during which the Option shall be exercisable following the date
of Termination of Service due to death or Disability shall not exceed the
original term of the Option and that notwithstanding any extension of time
during which the Option may be exercised, the Option, unless otherwise amended
by the Committee, shall only be exercisable to the extent the Option Holder was
entitled to exercise the Option on the date of Termination of Service due to
death or Disability.  Any such extension shall be designed to conform to the
requirements of Section 409A of the Code so as to avoid the imposition of the
additional income tax.  For purposes of this Agreement, "Termination of Service"
shall mean a Option Holder's termination of service with the Company, its
Subsidiaries (as defined in Section 424(f) of the Code or any successor section
thereto) and Affiliates (as defined below). A Termination of Service of an
employee of the Company or any Subsidiary shall not be deemed to have occurred
in the case of sick leave, military leave or any other leave of absence, in each
case approved by the Committee or in the case of transfers between locations of
the Company or its Subsidiaries. In the case of "specified employees" (as
described in Section 409A of the Code), distributions may not be made before the
date which is six months after the date of termination of service (or, if
earlier, the date of death of the Option Holder). A specified employee is a "key
employee" as defined in Section 416(i) of the Code without regard to Paragraph
(5), but only if the Company has any stock which is publicly traded on an
established securities market or otherwise.  For purposes of this Agreement,
"Disability" shall mean inability to engage in any substantial gainful activity
by reason of a medically determinable physical or mental impairment which can be
expected to result in death, or can be expected to last for a continuous period
of not less than 12 months. The determination whether the Option Holder has
suffered a Disability shall be made by the Committee based upon such evidence as
it deems necessary and appropriate. An Option Holder shall not be considered
disabled unless he or she furnishes such medical or other evidence of the
existence of the Disability as the Committee, in its sole discretion, may
require. For purposes of this Agreement, "Affiliate" shall mean any entity (i)
20% or more the voting equity of which is owned or controlled directly or
indirectly by the Company, or (ii) that had been a business, division or
subsidiary of the Company, the equity of which has been distributed to the
Company's stockholders, even if the Company thereafter owns less than 20% of the
voting equity.
 
8.    Effect of Other Termination of Service.  Upon a Termination of Service for
any reason (other than death or Disability), the unexercised Option may
thereafter be exercised during the period ending 90 days after the date of such
Termination of Service, but only to the extent to which the Option was vested
and exercisable at the time of such Termination of Service.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, either by prior written
agreement with the Option Holder or upon the occurrence of a Termination of
Service, accelerate the vesting of unvested Options held by the Option Holder if
the Option Holder's Termination of Service is without "cause" (as such term is
defined by the Committee in its sole discretion) by the Company.
 
9.    Effect of Change of Control.  Subject to the terms of this Section 9 and
the other terms of this Agreement, if, upon or within 24 months following the
occurrence of a Change of Control (as defined below), a Termination of Service
of the Option Holder occurs, then the unvested Option Shares subject to the
Option shall become immediately vested in full on the date of such Termination
of Service.
 
For purposes of this Agreement, "Change in Control" shall mean the occurrence of
any of the following events:
 
 
(i) any Person (as used for purposes of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (or any successor rule thereto))
becomes the Beneficial Owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (or any successor rule thereto)), directly or
indirectly, of more than forty percent (40%) of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
of Control: (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (B) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (ii) of this Section 9;
 
 
(ii) the consummation of a reorganization, merger or consolidation, unless
following such reorganization, merger or consolidation sixty percent (60%) or
more of the combined voting power of the then-outstanding voting securities of
the entity resulting from such reorganization, merger or consolidation entitled
to vote generally in the election of directors is then Beneficially Owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the Beneficial Owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation;
 
 
(iii) the (A) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or (B) sale or other disposition (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company and its Subsidiaries, unless the successor entity
existing immediately after such sale or disposition is then Beneficially Owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the Beneficial Owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such sale or disposition;
 
 
(iv) during any period of twenty-four months, individuals who at the beginning
of such period constitute the Board of Directors of the Company (the "Board"),
and any new director (other than (A) a director nominated by a Person who has
entered into an agreement with the Company to effect a transaction described in
clauses (i), (ii) or (iii) of this Section 9, (B) a director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest subject to Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (or any successor rule thereto), or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board or (C) a director designated by any Person who
is the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the Outstanding Company Voting Securities) whose
election by the Board or nomination for election by the Company's stockholders
was approved in advance by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof; or
 
 
(v) the Board adopts a resolution to the effect that, for purposes hereof, a
Change of Control has occurred.
 
 
Notwithstanding the foregoing, if the award under this Agreement consists of
deferred compensation subject to Section 409A of the Code, the definition of
Change of Control shall be deemed modified to the extent necessary to comply
with Section 409A of the Code.
 
 
10.    Adjustment Upon Certain Events.
 
 
(i) The number and type of Shares which have been authorized for issuance under
this Agreement as well as the exercise or purchase price per Share, as
applicable, covered by this Agreement, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split or combination or the payment of a stock dividend
(but only on the Company's common stock) or reclassification of the Company's
common stock or any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company. Any such adjustment
shall be determined in good faith by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Agreement, and the Committee's determination in
that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to this Agreement.
 
 
(ii) In the event of a Change of Control (other than pursuant to Section 11 or
12), if the Committee makes no provision for the assumption of this Agreement by
the successor corporation, then the Committee shall determine whether (i) none,
all or a portion of the Option shall vest, (ii) the Option shall terminate as of
a date fixed by the Committee which is at least 30 days after the notice thereof
to the Option Holder and shall give each Option Holder the right to exercise his
or her Option as to all or any part of the Shares, including Shares as to which
the Option would not otherwise be exercisable, or (iii) cause the Option, as of
the effective date of any such event, to be cancelled in consideration of a cash
payment or grant of an alternative option or award (whether by the Company or
any entity that is a party to the transaction), or a combination thereof, to the
holder of the cancelled Option, provided that such payment and/or grant are
substantially equivalent in value to the fair market value of the cancelled
Option as determined by the Committee.
 


11.    Liquidation.  In the event of the dissolution or liquidation of the
Company, other than pursuant to Section 12 in connection with a Reorganization
(as defined below), the Option shall terminate as of a date to be fixed by the
Committee, provided that not less than 30 days written notice of the date so
fixed shall be given to the Option Holder and the Option Holder shall have the
right during such period to exercise the Option as to all or any part of the
Option Shares covered hereby as to which the Option would then be exercisable.


12.    Reorganization.  In the event of a Reorganization in which the Company is
not the surviving or acquiring company, or in which the Company is or becomes a
wholly-owned subsidiary of another company or entity after the effective date of
the Reorganization, then (i) if there is no plan or agreement respecting the
Reorganization ("Reorganization Agreement") or if the Reorganization Agreement
does not specifically provide for the change, conversion or exchange of the
Option Shares under outstanding unexercised Options for securities of another
corporation, then the Option shall terminate as of a date to be fixed by the
Committee, provided that not less than 30 days written notice of the date so
fixed shall be given to the Option Holder and the Option Holder shall have the
right during such period to exercise the Option as to all or any part of the
Option Shares covered hereby; or (ii) if there is a Reorganization Agreement and
if the Reorganization Agreement specifically provides for the change, conversion
or exchange of the Option Shares under outstanding or unexercised options for
securities, cash or property of another corporation or entity, then the
Committee shall adjust the Option Shares under such outstanding unexercised
Options (and shall adjust the Option Shares which are then available to be
optioned, if the Reorganization Agreement makes specific provisions therefor) in
a manner not inconsistent with the provisions of the Reorganization Agreement
for the adjustment, change, conversion or exchange of such stock and such
options.  The term "Reorganization" as used in this Section 12 shall mean any
merger, consolidation, sale of all or substantially all of the assets of the
Company, or sale, pursuant to an agreement with the Company, of securities of
the Company pursuant to which the Company is or becomes a wholly-owned
subsidiary of another company or entity after the effective date of the
Reorganization.
 
13.           Lock Up Agreement.  The Option Holder agrees that upon request of
the Company or the underwriters managing any underwritten offering of the
Company's securities, the Option Holder shall agree in writing that for a period
of time (not to exceed 180 days) from the effective date of any registration of
securities of the Company, the Option Holder will not sell, make any short sale
of, loan, grant any option for the purchase of, or otherwise dispose of any
Option Shares issued pursuant to the exercise of the Option, without the prior
written consent of the Company or such underwriters, as the case may be.
 
14.           Transfer of Shares.  The Option, the Option Shares, or any
interest in either, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws and the terms and conditions this Agreement.  Except as set
forth in this Section 14, the Option shall not be transferable by the Option
Holder otherwise than by will or by the laws of descent and distribution, and
during the lifetime of the Option Holder the Option shall be exercisable only by
the Option Holder.  If the Option is exercisable after the death of the Option
Holder or a transferee pursuant to the following sentence, the Option may be
exercised by the legatees, personal representatives or distributees of the
Option Holder or such transferee. The Option Holder may irrevocable transfer the
Option for no consideration to any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, of the Option Holder, any trust
in which these persons have more than 50% of the beneficial interest, any
foundation in which these persons (or the Option Holder) control the management
of assets, and any other entity in which these persons (or the Option Holder)
own more than 50% of the voting interests ("Eligible Transferees"), provided
that subsequent transfers of transferred Options shall be prohibited except
those in accordance with the first sentence of this Section 14. The Committee
may, in its discretion, amend the definition of Eligible Transferees to conform
to the coverage rules of Form S-8 under the Securities Act of 1933 (or any
comparable or successor registration statement) from time to time in effect.
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer. The
events of Termination of Service of Section 8 hereof shall continue to be
applied with respect to the original Option Holder, following which the options
shall be exercisable by the transferee only to the extent, and for the periods
specified, in Section 8.
 
15.           Expenses of Issuance of Option Shares.  The issuance of stock
certificates upon the exercise of the Option in whole or in part, shall be
without charge to the Option Holder.  The Company shall pay, and indemnify the
Option Holder from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the exercise of the Option in
whole or in part or the resulting issuance of the Option Shares.
 
16.           Withholding.  No later than the date of transfer of the Shares
pursuant to the exercise of the Option granted hereunder (and in any event no
later than three days after Option exercise), the Option Holder shall pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind required by law to be withheld
upon the exercise of the Option and the Company shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind
otherwise due to the Option Holder, federal, state and local taxes of any kind
required by law to be withheld upon the exercise of the Option. With the
approval of the Committee, the Option Holder may elect to pay a portion or all
of such withholding taxes by (i) delivery of Shares or (ii) having Shares
withheld by the Company from any Shares that would have otherwise been received
by the Option Holder. The number of Shares so delivered or withheld shall have
an aggregate Fair Market Value on the date of the exercise sufficient to satisfy
the applicable withholding taxes. In addition, with the approval of the
Committee, the Option Holder may satisfy any additional tax that the Option
Holder elects to have the Company withhold by delivering to the Company or its
designated representative Shares already owned by the Option Holder or, in the
case of Shares acquired through an employee benefit plan sponsored by the
Company or its Subsidiaries, Shares held by the Option Holder for more than six
months.
 
17.           No Right to Continued Employment of Service.  This Agreement shall
not impose any obligation on the Company, its Subsidiaries or its affiliates to
continue the service of the Option Holder or lessen the Company's, Subsidiary's
or affiliate's right to terminate the service of the Option Holder.
 
18.           Not Compensation for Benefit Plans.  This Agreement shall be
deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company for the benefit of its
employees or directors unless the Company shall determine otherwise.
 
19.           No Rights to Awards; No Stockholder Rights.  No Option Holder
shall have any claim to be granted any Option, and there is no obligation for
uniformity of treatment of Option Holders. No Award shall confer on the Option
Holder any rights to dividends or other rights of a stockholder with respect to
Shares subject to this Agreement unless and until Shares are duly issued or
transferred to the Option Holder in accordance with the terms of this Agreement
and, if applicable, the satisfaction of any other conditions imposed by the
Committee.
 
20.    No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to this Agreement. The Committee shall determine, in its discretion,
whether cash, other options, stock appreciation rights or other stock based
awards, scrip certificates (which shall be in a form and have such terms and
conditions as the Committee in its discretion shall prescribe) or other property
shall be issued or paid in lieu of such fractional Shares or whether such
fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
21.           Severability.  The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity and enforceability of the other
provisions hereof.  The Option Holder agrees that the breach or alleged breach
by the Company of (a) any covenant contained in another agreement (if any)
between the Company and the Option Holder or (b) any obligation owed to the
Option Holder by the Company, shall not affect the validity or enforceability of
the covenants and agreements of the Option Holder set forth herein.
 
22.           References.  References herein to rights and obligations of the
Option Holder shall apply, where appropriate, to the Option Holder's legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.
 
23.    Headings.  The headings and other captions in this Agreement are for
convenience of reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement.


24.           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
 
If to the Company:
 
Far East Energy Corporation
363 N Sam Houston Parkway East
Suite 380
Houston, Texas 77060
Attn.: Secretary


If to the Option Holder:
 
Lucian L. Morrison
c/o 363 N Sam Houston Parkway East
Suite 380
Houston, Texas 77060


25.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas applicable to contracts made
and to be performed in the State of Texas without regard to conflict of laws
principles.
 
26.           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties relating to the subject matter hereof, and any previous
agreement or understanding among the parties with respect thereto is superseded
by this Agreement.
 
27. Modifications.  No change or modification, other than adjustment of the
exercise or purchase price or the number of shares of common stock purchasable
pursuant to this Agreement, of this Agreement shall be valid unless the same is
in writing and signed by the parties hereto; provided, however that the Option
Holder hereby covenants and agrees to execute any amendment of this Agreement
which shall be required or desirable (in the opinion of the Company or its
counsel) in order to comply with any rule or regulation promulgated or proposed
under the Code.


28.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall constitute one and the same instrument.
 
29.    Conflict.  To the extent the provisions of this Agreement conflicts with
the terms and conditions of any written agreement between the Company and the
Option Holder, the terms and conditions of such agreement shall control.


IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Date of Grant.
 
 
FAR EAST ENERGY CORPORATION
       
By:
/s/ Michael R. McElwrath
Name:
Michael R. McElwrath
Title:
Chief Executive Officer
       
 
     
/s/ Lucian L. Morrison
Lucian L. Morrison

 



 
 
 
 

--------------------------------------------------------------------------------

 
